Citation Nr: 0317618	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  93-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







REMAND

On May 14, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please note the September 2002 request from the 
U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any available 
information which might corroborate the veteran's 
alleged in-service stressors, while serving with 
Co. C, 2nd Bn., 12th Cav., 1st Cav.Div.Cam. USARPAC 
or Co. A, 2nd Bn., 12th Cav., 1st Cav.Div.Cam. 
USARPAC from December 1969 through March 1970 and, 
while serving with HHC 1st Bn.(M), 5th Inf., 25th 
Inf.Div.RVN and Co. D, 1st Bn.(M), 5th Inf., 25th 
Inf.Div.USARPAC from November 1970 through April 
1971.  Any replies or failures to respond should be 
noted in writing and associated with the claims 
folder.  If necessary, please resend the letter, 
including all the information it contains regarding 
the veteran's service history and claimed 
stressors. 

2.  After the completion of the above, make 
arrangements with the appropriate VA medical 
facility(ies) for the veteran to be afforded VA 
psychiatric and PTSD examinations to determine 
whether he has a psychiatric disability, to include 
PTSD, which is related to active service or to his 
alleged in-service stressors.  The claims folder, 
including a description of the claimed in-service 
stressors and responses to the development 
requested in Step #1, must be made available to and 
reviewed by the examiner(s) prior to the 
examination.  
The examiner(s) should note whether the claims file 
was reviewed prior to the examination and state a 
medical opinion as to: 1) the medical 
classification of the current psychiatric 
disability(ies), if any, that conform to the DSM-
IV, and the data required for medical 
classification; 2) whether it is as likely as not 
that a current psychiatric disability, to include 
PTSD, is causally related to active service or to 
alleged in-service stressors; and 3) if an alcohol 
or substance abuse disability exists, whether it is 
as likely as not that the alcohol or substance 
abuse disability is secondary to a psychiatric 
disability, which is itself related to active 
service or to alleged in-service stressors.  Any 
opinions expressed by the examiner(s) must be 
accompanied by a complete rationale. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





